
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 629
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Schiff (for
			 himself, Mr. Pence,
			 Mr. Wolf, and
			 Mr. Berman) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning violence by the Government of
		  Syria against journalists, and expressing the sense of the House of
		  Representatives on freedom of the press in Syria.
	
	
		Whereas United Nations Security Council Resolution 1738
			 (2006) stresses the obligations of states under international norms to ensure
			 the safety of journalists in war zones;
		Whereas, since the uprisings in Syria began in January
			 2011, the Government of Syria has denied entry to foreign journalists and
			 arrested, abducted, beaten, tortured, and killed journalists, photographers,
			 and bloggers to prevent the free flow of accurate information to the outside
			 world;
		Whereas restrictions imposed by the Government of Syria on
			 media have made it extraordinarily difficult to verify death tolls and the
			 exact nature and course of events within the country;
		Whereas Syrian state media reports differ significantly
			 from the few independent reports that make their way out of Syria;
		Whereas Reporters Without Borders, an international
			 nongovernmental organization that advocates freedom of the press and freedom of
			 information, has listed Bashar al-Assad as a Predator of Freedom of the
			 Press;
		Whereas the League of Arab States called for the media to
			 be allowed into Syria during its monitoring mission that was suspended
			 indefinitely on January 28, 2012, due to the critical deterioration of
			 the situation in Syria;
		Whereas freelance journalist Ferzat Jarban was tortured
			 and killed on November 19 or 20, 2011, after filming protests in Al-Qassir,
			 Syria;
		Whereas videographer Basil al-Sayed died on December 27,
			 2011, from a gunshot wound he suffered 5 days earlier at a checkpoint in the
			 Baba Amr neighborhood in the city of Homs, Syria;
		Whereas Shukri Abu al-Burghul of the state-owned daily Al
			 Thawra and Radio Damascus died on January 3, 2012, in Damascus, Syria from a
			 gunshot wound to the head he suffered four days earlier;
		Whereas Gilles Jacquier, a correspondent with France 2
			 television, was killed in a grenade explosion on January 11, 2012, while
			 covering demonstrations in the city of Homs;
		Whereas freelance journalist Mazhar Tayyara, a
			 videographer and photojournalist who contributed to Agence France-Presse and
			 other international outlets, was killed by government forces' fire in the city
			 of Homs on February 4, 2012;
		Whereas New York Times correspondent Anthony Shadid died
			 of an asthma attack on February 16, 2012, while attempting to leave Syria after
			 reporting inside the country for a week, gathering information on the Free
			 Syrian Army and other armed elements of the resistance to the government of
			 President Bashar al-Assad;
		Whereas freelance journalist Rami al-Sayed, who filmed
			 videos of Syrian security forces’ repressive acts, was killed on February 21,
			 2012, while covering the bombardment of the city of Homs by Government of Syria
			 forces;
		Whereas journalist Marie Colvin of the Sunday Times, a
			 United States citizen, and freelance photojournalist Remi Ochlik were killed on
			 February 22, 2012, after their makeshift press center in Homs was struck by
			 rockets fired by Government of Syria forces;
		Whereas, on February 22, 2012, Department of State
			 Spokesman Mark Toner stated, [T]oday, we’re also clearly deeply troubled
			 and saddened by reports that American journalist Marie Colvin and French
			 journalist Remi Ochlik were killed today in Homs as a result of the intense
			 shelling, the ongoing intense shelling by the Syrian regime. … We, of course,
			 extend our deepest condolences to their families and loved ones and just note
			 that their sacrifice in chronicling the daily suffering of the people of Homs
			 stands as a testament to journalism’s highest standards.;
		Whereas 13 opposition activists in Syria were killed
			 during a weeklong attempt to rescue 4 foreign journalists, 2 of whom were
			 injured, who were trapped in Homs as a result of the bombardment by the
			 Government of Syria that killed Marie Colvin and Remi Ochlik;
		Whereas videographer Anas al-Tarsha, who documented unrest
			 in the besieged city of Homs, was killed by a mortar round while filming the
			 bombardment of the city's Qarabees district on February 24, 2012;
		Whereas, from 1992 through 2010, zero journalists were
			 killed in Syria according to the Committee to Protect Journalists; and
		Whereas the Government of Syria has continued to
			 arbitrarily arrest and detain prominent Syrian journalists and bloggers: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls on the
			 Government of Syria to immediately open the country up to independent and
			 foreign journalists and immediately end its media blackout;
			(2)condemns in the
			 strongest possible terms the Government of Syria’s abuse, intimidation, and
			 violence towards journalists, videographers, and bloggers;
			(3)calls on the
			 Government of Syria to immediately release all journalists, videographers, and
			 bloggers who have been detained, arrested, or imprisoned;
			(4)pays tribute to
			 the journalists who have lost their lives while reporting on the conflict in
			 Syria;
			(5)commends the
			 bravery and courage of journalists who continue to operate in harm’s
			 way;
			(6)supports the
			 people of Syria seeking access to a free flow of accurate news and other forms
			 of information;
			(7)recognizes the
			 critical role that technology plays in helping independent journalists report
			 the facts on the ground;
			(8)condemns all acts
			 of censorship and other restrictions on freedom of the press, freedom of
			 speech, and freedom of expression in Syria;
			(9)strongly condemns
			 all nations that assist or enable the Government of Syria’s ongoing repression
			 of the media; and
			(10)reaffirms the
			 centrality of press freedom to efforts by the United States Government to
			 support democracy and promote good governance around the world.
			
